DETAILED ACTION
1.	REASONS FOR ALLOWANCE:
	Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1-7 are allowable because Shimada et al (US Patent No. 8,160,454), Winker et al (US Patent No. 9,203,513), and Maryfield (US Patent No. 8,027,591), takes alone or in combination, fails to teach an optical transceiver capable of transmitting a set of unmodulated incident light beams, wherein the unmodulated incident light beams have specific wavelength range; a tunable bandpass filter arranged on the path of the incident light beams for the specific wavelength range in the incident light beams to pass through; a reflector arranged on the path of the incident light beams; and a beamsplitter arranged on the path of the incident light beams to split the incident light beams which pass through the tunable bandpass filter into a first split beam and a second split beam, wherein the first split beam passes through the beamsplitter and heads to the reflector, and the reflector reflects light beams to the beamsplitter which splits reflected light beams into a third split beam and a fourth split beam, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Shimada et al (US Patent No. 8,160,454) discloses method and apparatus for visible light communication using single light source.

 Maryfield (US Patent No. 8,027,591) discloses resonant quantum well modulator driver.

3.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.
/HANH PHAN/Primary Examiner, Art Unit 2636